DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/014308 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-12, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
irradiating a calibration tool with an X-ray, and identifying positions of feature points of projected images of reference objects in N places from an output of an X-ray image detector; calculating a transformation matrix from the positions of the feature points of the projected images of the reference objects in the N places and specific relative positional intervals, the transformation matrix being used for projective transformation of the reference objects onto the detection surface of the X-ray image detector; calculating absolute positions of the reference objects for each rotation at a predetermined angle on a basis of the transformation matrix; and calculating a rotation center position of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20170020481

    PNG
    media_image1.png
    530
    745
    media_image1.png
    Greyscale

 [0037] FIG. 1 is block diagram of CT system
[0057] FIG. 1 shows an embodiment of a CT imaging system. The system has a source 2, which emits X-rays in a conical beam (not shown), and a detector 4 for detecting X-rays emitted from the source 2
[0058] A sample mount 6 is provided between the source 2 and the detector 4. The sample mount 6 includes a platform 8, and a turntable 10 on the platform 8. A sample 12 is mounted on the platform 8. The platform 8 can be translated along the beam centreline (x axis), and in perpendicular axes in a plane perpendicular to the beam centreline (y and z axes), using a manipulator (not shown). The turntable 10 rotates about a rotation axis.


    PNG
    media_image2.png
    514
    516
    media_image2.png
    Greyscale

 [ 0038] FIG. 2 is a diagram of a phantom according to an embodiment of the invention
[0061] FIG. 2 shows a phantom 16 according to an embodiment of the invention.
 [0063] The phantom 16 is placed in the X-ray CT system of FIG. 1 and radiographic images are taken in a number of positions and orientations. Preferably the acquisition includes one complete rotation (in small angular increments) with the rotation axis imaged in the region of the centre of the detector. This central scan is important since this is the position where CT acquisition will normally take place …

U.S. Patent Application Publication 20170020481 fails to disclose or render obvious however, a method as recited in instant application 17/015618 independent claim 1, noted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884